Citation Nr: 1707399	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for left hand arthritis in excess of 10 percent prior to January 15, 2014, and in excess of 20 percent thereafter.  

2.  Entitlement to an increased disability rating for right hand arthritis in excess of 10 percent prior to April 25, 2016, and in excess of 20 percent thereafter.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1958 to March 1985.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's May 2008 VA Form 9 substantive appeal initially requested a hearing before the Board; however, the request was subsequently withdrawn by the Veteran's representative in February 2010; moreover, the Veteran has not subsequently requested another hearing before the Board.  See 38 C.F.R. § 20.704(e) (2016).  

To briefly clarify the procedural history, the Veteran's increased rating claim was first remanded by the Board in May 2010, after which a February 2012 RO decision granted separate 10 percent disability ratings for the Veteran's left and right hand arthritis, effective April 1, 1985.  In December 2012, the Board recognized the Veteran's intertwined TDIU claim and remanded it, along with his increased rating claims, in order to obtain relevant private treatment records.  A subsequent November 2014 Board decision granted an increased 20 percent disability rating for the Veteran's left hand arthritis, effective January 15, 2014; denied increased disability ratings in excess of 10 percent for the Veteran's left and right hand arthritis prior to January 15, 2014; and remanded the matters of an increased disability rating for right hand arthritis in excess of 10 percent from January 15, 2014 and entitlement to a TDIU rating.  Thereafter, the Veteran appealed the issues adjudicated within the November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued its Order remanding the matters consistent with the parties' Joint Motion for Partial Remand (JMPR) of that same month.  In April 2016, the Board remanded those matters for development as discussed within the February 2016 JMPR.  Thereafter, a July 2016 RO decision granted an increased 20 percent disability rating for the Veteran's right hand arthritis, effective April 25, 2016.  Despite the increased ratings granted during the pendency of the appeal, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, as discussed below, in light of the development conducted during the pendency of the appeal and substantial compliance with prior remand directives, these matters are now properly returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 15, 2014, the Veteran's left hand arthritis was manifested by no worse than limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

2.  From January 15, 2014, the Veteran's left hand arthritis has been manifested by no worse than limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and without relevant symptomatology that is not otherwise contemplated by the rating schedule.  

3.  Prior to April 25, 2016, the Veteran's right hand arthritis was manifested by no worse than limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

4.  From April 25, 2016, the Veteran's right hand arthritis has been manifested by no worse than limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and without relevant symptomatology that is not otherwise contemplated by the rating schedule.  

5.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for left hand arthritis in excess of 10 percent prior to January 15, 2014, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5228 (2016).  

2.  The criteria for an increased disability rating for right hand arthritis in excess of 10 percent prior to April 25, 2016, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5228 (2016).  

3.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  With respect to the Veteran's increased rating claims on appeal, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within a January 2005 notice letter.  Additionally, the Veteran was provided with proper notice regarding his TDIU claim within a May 2013 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and all such records have been properly associated with the claims file.  

Following his December 2004 increased rating claim, the Veteran was afforded a VA examination in October 2006.  Following the May 2010 Board remand, the Veteran was afforded an additional VA examination in September 2011.  Following the December 2012 Board remand, VA obtained relevant private treatment records.  The Veteran was most recently afforded relevant VA examinations in April 2016, in accordance with the November 2014 Board remand.  Additionally, following the April 2016 Board remand, the RO properly considered the Veteran's submitted evidence in the first instance.  The Board finds that the VA examinations and opinions of record, when read together and considered as a whole, are adequate to decide the Veteran's claims on appeal, as they were based on thorough examinations wherein the examiners obtained and considered the Veteran's prior medical history, and most importantly, described the Veteran's disability in sufficient detail to allow the Board to consider his claims according to the proper rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, given the above development, the Board finds there has been substantial compliance with the prior Board remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Ratings - Left and Right Hand Arthritis  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the Veteran's increased rating claims on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's December 2004 claim, or from December 2003 to the present, including the currently assigned staged rating periods discussed below.  

The Veteran's left hand arthritis is rated as 10 percent disabling prior to January 15, 2014, and as 20 percent disabling thereafter, under Diagnostic Code (DC) 5003-5228, for degenerative arthritis resulting in limitation of motion of the thumb.  38 C.F.R. § 4.71a, DCs, 5003, 5228 (2016).  Similarly, the Veteran's right hand arthritis is rated as 10 percent disabling prior to April 25, 2016, and as 20 percent disabling thereafter, under Diagnostic Code (DC) 5003-5228.  Id.  

Pursuant to DC 5228, a noncompensable disability rating is warranted for limitation of motion of the thumb with a gap of less than 1 inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  A 10 percent disability rating is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  A maximum schedular 20 percent disability rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  

Note (4) under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates the following regarding evaluation of ankylosis of the thumb:  If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the condition should be evaluated as amputation at metacarpophalangeal joint or through proximal phalanx.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 4.  If both the carpometacarpal and interphalangeal joints are ankylosed, the condition should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  Id.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as unfavorable ankylosis.  Id.  Finally, if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as favorable ankylosis.  Id.  

Additionally, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The above ratings are to be combined, not added under DC 5003.  Id., Note 1.  

II.A.  Factual Background  

Turning to the relevant evidence of record, private treatment records from April 2004 document a follow up visit for the Veteran's arthralgias of the thumbs; he reported feeling great and stated that he occasionally used Motrin pain medication.  In December 2004, the Veteran was seen for evaluation of a six to twelve month history of progressive painful stiffness in both thumbs, greater on the left than the right, a history of hypermobility of the thumb for years, and progressive painful stiffness involving the basilar joints of each thumb.  The Veteran reported being in good health and very active, including active mechanic work, since his retirement, but he also noted some difficulties directly related to hand function and poor tolerance of high impact activities.  Upon physical examination, his physician noted that the small joints of the hands were within normal limited, with the exception of each thumb; there was some hypermobility of the metocarpalphalangeal (MCP) joints to both thumbs and moderately advanced degenerative change of the palpable bilateral basilar joints of the thumb, greater on the left than the right.  Diagnostic x-rays showed advanced arthritic changes involving the left first carpometacarpal (CMC) joint, with no other noted significant degenerative changes.  The Veteran's condition was assessed as osteoarthritis of the bilateral hands and potential treatment options were discussed, including possible customized splinting, local steroid therapy, or surgical management.  

In January 2005, the Veteran was noted to have moderately advanced osteoarthritis involving the basilar joints of the left thumb, and mild to moderate changes of the right thumb.  In April 2005, the Veteran remained very active, and his physician discussed the importance of lifestyle changes; the Veteran deferred local injection therapy and was referred for bilateral replacement splinting.  In August 2005, the Veteran was seen for follow up and was using bilateral splints for joint protection.  In November 2005, his bilateral hand arthritis continued to increase in severity.  Upon follow up visits in December 2005 and June 2006, the Veteran was noted to be doing quite well with the use of thumb splints; he was tolerating most activities of daily living without significant limitation.  

The Veteran was afforded a VA hand examination in October 2006.  At that time, he reported osteoarthritis in the distal and proximal joints of both thumbs which resulted in pain with any pressure, greater on the left than the right.  Specifically, he reported that he liked to work on cars and experienced significant discomfort when gripping various tools or performing certain actions which would resolve when he stopped the offending activity.  He denied any significant flare ups and reported that there was not anything in particular that he cannot do as far as activities of daily living (ADLs) with the use of Motrin and molded thumb braces, which helped alleviate the discomfort.  The Veteran noted that he was retired, but stated he was unable to fish or play ball with the braces on his hands.  Upon physical examination, the Veteran was noted to be right hand dominant.  His grip strength was 4/5 on the right and 3.5-4/5 on the left, which the examiner noted was consistent with the Veteran's age and condition.  There was normal and equal sensation bilaterally, with no evidence of trauma to the dorsal aspect of the forearms or hands.  The Veteran used bilateral wrist and thumb molded orthotic splints.  Initial range of motion testing revealed good opposition and fisting to the transverse crease, normal thumb to the base of the fifth finger, bilateral MCP joints 0-50 degrees on the right and 0-55 degrees on the left, and distal interphalangeal (DIP) joints 0-95 degrees bilaterally.  There were no palpable effusions, deformities, erythema, edema, tenderness, difficulties, or discomfort noted upon range of motion testing.  Any additional limitation due to repetitive use or flare ups could not be determined without resorting to mere speculation.  The Veteran was not compliant in obtaining current hand x-rays; however, the examiner noted that December 2004 x-rays showed early osteoarthritis at the first MCP and second and third DIPs on the right hand, and advance arthritis at the first MCP of the left hand.  Finally, the examiner concluded that the Veteran was independent in his ADLs, and while he was retired at the time, there were no disabilities noted in the examination that would cause any impairment in the Veteran's ADLs.  

Within his May 2008 VA Form 9, Appeal to the Board, the Veteran stated that his arthritis had become considerably worse since his original disability rating, and resulted in a lack of ability to grip items with his thumbs and daily pain, which required several medications and daily use of prosthetic devices for each hand.  

Private treatment records from June 2008 document that the Veteran's osteoarthritis involving the basilar joints of each thumb, greater on the right than the left and complicated by subluxation, limited his hand function to simple ADLs; for example, the Veteran reported giving up golfing.  A general examination was otherwise unchanged.  

November 2010 VA treatment records document that the Veteran's osteoarthritis was worse at the thumbs and had required injections and splints.  The Veteran's only "fun" activity was working on cars and motorcycles.  A musculoskeletal examination revealed normal range of motion of the extremities without inflammation.  

March 2011 private treatment records document mild osteoarthritis throughout the Veteran's hands and bilateral thumbs.  An April 2011 private medical record documents the Veteran's intent to have a prolonged driving vacation in a motor home.  The examiner wrote, "[H]e should do well."

The Veteran was next afforded a VA hands examination in September 2011.  At that time, he reported that it was difficult to button his shirt and pants due to arthritis in his hands.  He noted daily use of over-the-counter (OTC) pain medication and treatment with a rheumatologist twice per year.  The Veteran also reported that he had given up mechanic work and RV trips because of arthritis in hands, and noted that his only activity was holding a self-propelled lawn mower.  He noted difficulty grasping any object with his left hand and stated that he was able to use his dominant right hand for grasping, but not to hold equipment.  The Veteran denied flare ups of his condition.  Upon initial range of motion testing, there was limitation of motion of the left thumb without objective evidence of painful motion, including a gap between the thumb pad and the fingers of 1 to 2 inches (2.5 to 5.1cm).  There was no limitation of motion of the right thumb, or evidence of a gap between any fingertips and the proximal transverse crease of the palm, painful motion in attempting to touch the palm with the fingertips, limitation of extension, or painful motion of the index finger or long finger.  Upon repetition, there was no additional limitation of motion for any fingers.  The examiner noted no functional loss or impairment with respect to the right hand, thumb, or fingers, and the following functional loss or impairment of the left thumb: less movement than normal, weakened movement, incoordination or impaired ability to execute skilled movements smoothly, deformity, or left thumb MCP subluxation.  There was tenderness or pain to palpation of the left hand joints or soft tissue.  Muscle strength testing of grip strength was normal (5/5) on the right and diminished (3/5) on the left, without any ankylosis.  The Veteran used hand splints every night for arthritis of his hands.  Diagnostic imaging revealed arthritic/degenerative changes bilaterally of the distal IP joints and the first CMC joint space of both hands, and subluxation of the left MCP joint with abduction of the proximal phalanx.  The VA examiner diagnosed bilateral degenerative arthritis of the hands, with subluxation of left thumb MCP joint, with moderate functional impact of the left hand and minimal functional limitation of the right hand upon the Veteran's ability to work, to the extent that work involving tools being held in his hands would be difficult.  

September 2011 private treatment records document that the Veteran had an atraumatic subluxation of his left thumb resulting in the loss of use of his extensor tendon; he denied trauma, but reported recent extensive travel which involved carrying heavy luggage.  An x-ray of the left hand revealed moderate osteoarthritis of the left first CMC joint, with narrowing of the first through fifth MCP joints and osteoarthritis of the DIP joints on digits one through three.  

In March 2012, the Veteran reported that he could no longer grip with his thumbs, which limited him to 50 percent of the use of his hands; he further asserted that the rating schedule was inadequate to rate his disability.  

January 2013 private treatment records document the Veteran's prominent osteoarthritis in his bilateral hands, with subluxation of the left thumb; however, the physician noted that his grip strength was well-maintained and his hand function was accommodating.  

In June 2013, the Veteran submitted a statement, which reported his loss of manual dexterity, which impaired his ability to perform physical "hand-on" tasks, and required him to hire others to perform such work.  The Veteran further asserted that he was unemployable, given that hand dexterity is an essential or supporting part of any job description.  

Private treatment records from early January 2014 document that the Veteran was referred to repair his broken left thumb splint.  He displayed marked subluxation of the left thumb on a chronic basis, but his osteoarthritis of the hands was otherwise unchanged.  

Private occupational therapy treatment notes from January 15, 2014 document that the Veteran was seen for a left thumb replacement splint for pain reduction and joint stabilization.  The therapist noted his history of chronic thumb subluxation with severe pain and bilateral instability with a displaced left thumb that prohibited grasping or opposition with the left thumb.  Range of motion testing revealed that the fingers bilaterally were within normal limits.  The left thumb was in severe subluxation, with swan neck of the IP joint, and 45 degrees hyperextension of the MCP joint.  Hand strength was 2/5 on the right, with 40 pounds of grip strength; the left hand was untestable due to pain and deformity. Opposition of the thumb pad to index finger was 7cm on the left and 4.75cm on the right.  Pain was 10/10 with touch to left thumb base, palm side, and external side, and the Veteran was unable to tolerate any movement of the left thumb.  Regarding impact upon ADLs, the Veteran was unable to tie his shoes or open medication bottles, and completed dressing and buttoning with hemiplegic techniques as he was limited by a lack of pinch and grip ability in the left hand.  The Veteran was also limited from recreational activities including golf, tennis, and lawn maintenance.  The therapist concluded that the Veteran was primarily challenged by pain and decreased coordination, with functional limitations of at least 40 percent but less than 60 percent on carrying, moving, and handling objects; the recommended treatment was outpatient occupational therapy in order to decrease pain and increase joint stability.  Later that same month, the Veteran had improved to 20 to 40 percent functional limitation on carrying, moving, and handling objects; he was also experiencing less pain in the left thumb with a protective splint.  

July 2014 private treatment records document that the Veteran continued to undergo active splinting for swan neck deformity of the left thumb.  He remained very functional with the use of both hands given adaptation through long-term experience, and his bilateral osteoarthritis was otherwise stable.  In January 2015, the Veteran continued to utilize splinting and tolerated all ADLs without limitation.  

Private occupational therapy records from June 2015 document that the Veteran could oppose his left thumb and digits while placed in new custom opponens splints, with good tolerance.  He had made good progress throughout therapy and was ready for discharge, having met his goal to be at least 1 percent but less than 20 percent impaired, limited, or restricted in terms of functional limits on carrying, moving, and handling objects.  The Veteran had been doing well with appropriate joint protection and that he had been traveling extensively.  

The Veteran was most recently afforded a VA hand examination on April 25, 2016.  At that time, the Veteran reported degenerative arthritis symptoms including subluxation of both thumbs, daily pain, and functional loss or impairment including decreased grip, each worse on the left side than on his dominant right side, all of which required Motrin and daily use of hand splints.  The Veteran denied flare ups of his condition.  Initial range of motion testing revealed normal range of motion of the Veteran's index, long, ring, and little fingers bilaterally.  The Veteran's right thumb had extension of the MCP joint to 50 degrees and of the IP joint to 0 degrees, and flexion of the MCP joint to 100 degrees and of the IP joint to 30 degrees, while his left thumb had extension of the MCP joint to 50 degrees and of the IP joint to 30 degrees, and flexion of the MCP joint to 100 degrees and of the IP joint to 50 degrees.  There was a gap between the pad of each thumb and the fingers of 10 cm, but no gap between the fingers and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted that the Veteran's decreased bilateral thumb range of motion contributed to functional loss.  There was no objective evidence of pain upon use, but there was objective evidence of tenderness at the soft tissue base of each thumb.  Upon repetitive use testing, there was no additional loss of range of motion or functional loss, and no significant limitations on functional ability due to pain, weakness, fatigability, or incoordination with repeated use over a period of time.  The examiner identified additional factors contributing to disability of the right and left hands as less movement than normal due to subluxation of thumbs.  Muscle strength testing revealed bilateral hand grip of 4/5, without atrophy.  There was ankylosis of the right and left thumb MCP and IP joints in extension, without rotation or angulation of a bone, and the ankylosis did not result in limitation of motion of other digits or interference with overall function of the hand.  The examiner noted the Veteran's regular use of bilateral braces, and diagnostic x-rays which confirmed degenerative or traumatic arthritis of both hands.  Finally, the examiner stated that there was moderate overall functional impairment due to the Veteran's arthritis associated subluxation of the MCP and IP joints of the left and right thumbs, which accounted for all the functional impairment of his hands, but also noted there was no functional impact on the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc).  The Veteran reported that he was able to dress, eat, drive a vehicle , and engage in personal care activities, and the examiner concluded that limitations based on his service-connected condition would involve fine motor activities that that would require the use of finger-thumb on a repetitive basis, or those that would not allow for a finger-thumb substitution.  

II.B.  Analysis - Left Hand Arthritis  

The Veteran's left hand arthritis is rated as 10 percent disabling prior to January 15, 2014, and as 20 percent disabling thereafter, under Diagnostic Code (DC) 5003-5228.  38 C.F.R. § 4.71a, DCs, 5003, 5228.  

II.B.1.  Prior to January 15, 2014

Based on a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased rating in excess of 10 percent for left hand arthritis prior to January 15, 2014.  

In order to warrant an increased 20 percent disability rating for left hand arthritis prior to January 15, 2014, the Veteran's symptoms would need to result in, or approximate, limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  

At the October 2006 VA examination, the Veteran displayed good opposition and good fisting to the transverse crease and normal thumb to the base of the fifth finger.  At the September 2011 VA examination, the Veteran displayed limitation of motion of the left thumb without objective evidence of painful motion, including a gap between the thumb pad and the fingers of 1 to 2 inches (2.5 to 5.1cm).  Notably, the Veteran denied having flare-ups of pain at each examination.  The September 2011 VA examiner clinically assessed the overall functional impairment for the left hands as moderate. 

The Board acknowledges the probative value of the Veteran's May 2008, March 2012, and June 2013 lay reports of functional impairment in daily activities due to hand pain, specifically described as his inability to grip objects.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, an increased 20 percent disability rating is not warranted based upon the Veteran's complaints about pain, weakness, decreased functional ability, as they are outweighed by the objective evidence of the October 2006 and September 2011 VA examinations.  Upon VA examination in October 2006, no additional functional impairment was noted, and in September 2011, functional impairment for the left thumb included weakened movement and incoordination; although left hand grip strength was diminished to 3/5 at the September 2011 examination, the Veteran did not exhibit complete grip loss at that time or at the subsequent January 2013 private clinical evaluation.  Additionally, private treatment records during the period do not document limitation of motion of the Veteran's left thumb which would warrant an increased disability rating during the rating period.  

As such, the Board affords more probative value to the objective clinical evidence of record regarding the functional impairment due to the Veteran's left hand arthritis which does not document any unfavorable ankylosis of the thumb, or a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers while attempting to oppose the thumb and fingers.  

The Board has also considered whether an increased disability rating is warranted for left hand arthritis prior to January 15, 2014 under an alternate diagnostic code, including DC 5224, under which a 20 percent disability rating is warranted for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, DC 5224.  However, a review of the record does not document unfavorable ankylosis of the left thumb during the rating period; moreover, the record reflects that the Veteran's disability is primarily a result of restricted motion of the thumbs, and the record does not indicate that the Veteran had compensable limitation of motion in any of his other fingers or other dysfunction to warrant application of alternate diagnostic codes.  Schafrath, 1 Vet. App. 589.  

In conclusion, the Veteran's functional impairment due to pain, weakened movement, and incoordination has been considered in the current 10 percent disability rating for left hand arthritis prior to January 15, 2014.  However, as discussed above, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased 20 percent disability rating for left hand arthritis prior to January 15, 2014; therefore, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.2.  From January 15, 2014

Following a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for left hand arthritis from January 15, 2014.  

Notably, a 20 percent disability rating is the maximum schedular rating warranted under DCs 5003, 5224, and 5228.  38 C.F.R. § 4.71a, DCs 5003, 5224, 5228.  Therefore, the Board has carefully considered whether the Veteran's documented symptomatology during the rating period warrants the assignment of an extraschedular disability rating.  However, as discussed further below, the Board finds that an extraschedular rating is not warranted for any period on appeal.  

The January 2014 private occupational therapy treatment notes document that the Veteran's left thumb prohibited grasping or opposition with the left thumb; range of motion testing revealed that his fingers bilaterally were within normal limits but there was a gap of 7cm on the left side when attempting to oppose the left thumb to the index finger.  The therapist concluded that the Veteran was primarily challenged by pain and decreased coordination, with functional limitations of at least 40 percent but less than 60 percent on carrying, moving, and handling objects.  Later that same month, the Veteran had improved to 20 to 40 percent functional limitation on carrying, moving, and handling objects; he was also experiencing less pain in the left thumb with a protective splint.  In June 2015, the Veteran could oppose his left thumb and digits while placed in new custom opponens splints, with good tolerance, and he had made good progress throughout therapy and met his goal to be at least 1 percent but less than 20 percent impaired, limited, or restricted in terms of functional limits on carrying, moving, and handling objects.  

Upon VA examination in April 2016, the Veteran reported decreased grip, worse on the left side, but denied flare ups of his condition.  Range of motion testing again revealed normal range of motion of the Veteran's fingers bilaterally, with a gap between the left thumb and fingers of 10 cm, and ankylosis of the left thumb MCP and IP joints in extension, without rotation or angulation of a bone, which did not result in limitation of motion of other digits or interference with overall function of the hand.  Finally, the examiner stated identified moderate overall functional impairment due to the Veteran's left hand arthritis 

Additionally, private treatment records during the period do not document symptomatology resulting from the Veteran's left hand arthritis which is not contemplated by the rating criteria; moreover, none of the evidence of record documents that the Veteran's left thumb condition resulted in marked interference with employment (as the Veteran had reported he retired in 2004) or frequent hospitalization.  

Given the above, the Board finds that the Veteran's left thumb symptomatology from January 15, 2014 is contemplated by the applicable rating criteria for limitation of motion of the thumb; therefore, the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for left hand arthritis from January 15, 2014.  As such, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

II.C.  Analysis - Right Hand Arthritis  

The Veteran's right hand arthritis is rated as 10 percent disabling prior to April 25, 2016, and as 20 percent disabling thereafter, under Diagnostic Code (DC) 5003-5228.  38 C.F.R. § 4.71a, DCs, 5003, 5228.  

II.C.1.  Prior to April 25, 2016

Based on a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased rating in excess of 10 percent for right hand arthritis prior to April 25, 2016.  

In order to warrant an increased 20 percent disability rating for right hand arthritis prior to April 25, 2016, the Veteran's symptoms would need to result in, or approximate, limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  

At the October 2006 VA examination, the Veteran displayed good opposition and good fisting to the transverse crease and normal thumb to the base of the fifth finger, and again at the September 2011 VA examination, there was no limitation of motion of the right thumb, or evidence of a gap between any fingertips and the proximal transverse crease of the palm; moreover, the Veteran denied any flare ups of his right thumb condition, which was assessed by the examiner as resulting in minimal functional impairment.  

Private treatment records during the period also do not document limitation of motion of the Veteran's right thumb which would warrant an increased 20 percent disability rating during the rating period.  

The Board acknowledges the probative value of the Veteran's May 2008, March 2012, and June 2013 lay reports of functional impairment in daily activities due to hand pain, specifically described as his inability to grip objects.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, an increased 20 percent disability rating is not warranted based upon the Veteran's complaints about pain, weakness, decreased functional ability, as they are outweighed by the objective probative evidence of record during the rating period.  

The Board has also considered whether an increased disability rating is warranted for right hand arthritis prior to April 25, 2016 under an alternate diagnostic code, including DC 5224, under which a 20 percent disability rating is warranted for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, DC 5224.  However, a review of the record does not document unfavorable ankylosis of the right thumb during the rating period; moreover, the record reflects that the Veteran's disability is primarily a result of restricted motion of the thumbs, and the record does not indicate that the Veteran had compensable limitation of motion in any of his other fingers or other dysfunction to warrant application of alternate diagnostic codes.  Schafrath, 1 Vet. App. 589.  

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for right hand arthritis prior to April 25, 2016; therefore, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

II.C.2.  From April 25, 2016

Following a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for right hand arthritis from April 25, 2016.  

Notably, a 20 percent disability rating is the maximum schedular rating warranted under DCs 5003, 5224, and 5228.  38 C.F.R. § 4.71a, DCs 5003, 5224, 5228.  Therefore, the Board has carefully considered whether the Veteran's documented symptomatology during the rating period warrants the assignment of an extraschedular disability rating.  However, as discussed further below, the Board finds that an extraschedular rating is not warranted for any period on appeal.  

The April 2016 VA examiner documented the Veteran's report of decreased grip, without flare ups, resulted in limited right thumb range of motion, including a gap between the right thumb and fingers of 10 cm, and ankylosis of the right thumb MCP and IP joints in extension, without rotation or angulation of a bone, which did not result in limitation of motion of other digits or interference with overall function of the hand.  Finally, the examiner stated identified moderate overall functional impairment due to the Veteran's right hand arthritis 

Additionally, private treatment records during the period do not document symptomatology resulting from the Veteran's right hand arthritis which is not contemplated by the rating criteria; moreover, none of the evidence of record documents that the Veteran's right thumb condition resulted in marked interference with employment (as the Veteran had reported he retired in 2004) or frequent hospitalization.  

Given the above, the Board finds that the Veteran's right thumb symptomatology from April 25, 2016 is contemplated by the applicable rating criteria for limitation of motion of the thumb; therefore, the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for right hand arthritis from April 25, 2016.  As such, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.  Extraschedular/ SMC Consideration

As discussed briefly above, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2016).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected left and right hand arthritis that would render the schedular criteria inadequate.  The Veteran's symptoms, including primarily limitation of motion of the thumbs as discussed above, are contemplated in the disability ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  To the extent that the Veteran's March 2012 statement asserted that the rating schedule was inadequate to rate his bilateral hand arthritis disability because he believed he was limited to 50 percent of the use of his hands, such statement is afforded little probative value when weighed against the additional objective evidence of record discussed above, which fails to document symptomatology resulting from the Veteran's bilateral hand arthritis which is not contemplated by the rating criteria.  Additionally, the Veteran has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's left and right hand arthritis are considered by the schedular disability ratings assigned.  Based on the foregoing, the Board finds the schedular disability ratings are adequate for the entire period on appeal, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Additionally, entitlement to special monthly compensation (SMC) is not raised in the context of the Veteran's appeal, as he has not been shown to be permanently housebound (substantially confined to his home or immediate premises) due to a service-connected disability for any period on appeal. See 38 U.S.C.A. § 1114(s)  (West 2014).  

IV.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) (rated as 30 percent disabling from May 12, 2008), coronary artery disease (CAD) (rated as 10 percent disabling from November 26, 2007 and as 30 percent disabling from May 6, 2009), bilateral hearing loss (rated as noncompensable from April 1, 1985 and as 30 percent disabling from August 31, 2011), diabetes mellitus type II (rated as 10 percent from December 31, 2003 and as 20 percent disabling from December 29, 2004), left hand arthritis (rated as 10 percent disabling from April 1, 1985 and as 20 percent disabling from January 15, 2014), right hand arthritis (rated as 10 percent disabling from April 1, 1985 and as 20 percent disabling from April 25, 2016)and tinnitus (rated as 10 percent disabling from September 14, 2006).  With application of the bilateral factor, the Veteran's combined disability rating meets the schedular criteria for a TDIU rating from May 6, 2009.  See 38 C.F.R. § 4.16(a).  

In March 2012, the Veteran asserted that his condition limited him to 50 percent of the use of his hands, which prevented employment.  Following the December 2012 Board remand, which recognized the Veteran's intertwined TDIU claim, the Veteran filed his formal TDIU application in June 2013.  Therein, he alleged that his bilateral hand arthritis prevented him from working, and noted that he had last worked in November 2004 as a pilot.  He checked "no" to leaving his last employment because of his disability and that he did not expect to receive disability retirement benefits.  The Veteran checked that he had completed four years of college and a Master's Degree from the University of Central Michigan.  He reported his loss of manual dexterity which impaired his ability to perform physical "hand-on" tasks and required him to hire others to perform such work and asserted that he was unemployable, given that hand dexterity is an essential or supporting part of any job description.  

The September 2011 VA examiner documented moderate functional impact of the left hand and minimal functional limitation of the right hand upon the Veteran's ability to work, to the extent that work involving tools being held in his hands would be difficult.  

The Veteran's private occupational therapist documented that the Veteran was unable to tie his shoes or open medication bottles, that he required hemiplegic techniques to complete dressing, and that he was limited by a lack of pinch and grip ability in the left hand; however, these functional limitations improved with his occupational therapy.  

The April 2016 VA hand examiner documented moderate overall functional impairment due to the Veteran's bilateral arthritis, but the examiner also noted there was no functional impact on the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc).  The Veteran reported that he was able to dress, eat, drive a vehicle, and engage in personal care activities, and the examiner concluded that limitations based on his service-connected condition would involve fine motor activities that that would require the use of finger-thumb on a repetitive basis, or those that would not allow for a finger-thumb substitution.  

Regarding the Veteran's service-connected bilateral hearing loss and tinnitus, an April 2016 VA examiner noted that the Veteran's significant bilateral hearing loss would create a difficult work situation if he were in a position requiring him to communicate with the public in a noisy work environment, or in a situation where he had to communicate over a radio, telephone, or intercom system for large portions of the day.  However, the examiner also noted that current hearing aid and assistive listening technologies would effectively address this issue.  Moreover, the examiner noted that completely deaf individuals work successfully in a variety of settings.  The examiner stated that hearing loss is rarely disabling to the point of being unable to work in any capacity and that tinnitus should not create any functional limitations in an occupational environment.  Therefore, the examiner concluded that the Veteran's hearing loss and tinnitus should not impact his ability to perform all types of physical or sedentary jobs to the degree as to render him unemployable.  

Regarding the Veteran's service-connected diabetes mellitus type II, an April 2016 VA examiner opined that the Veteran's condition did not have a functional impact upon his ability to work.  The examiner noted that the Veteran's diabetes mellitus type II required oral medication and resulted in minimal functional impairment.  

Regarding the Veteran's service-connected CAD, an April 2016 VA examiner opined that the Veteran's condition did not have a functional impact upon his ability to work; the examiner stated that the Veteran's CAD resulted in mild impairment.  

Regarding the Veteran's service-connected PTSD, an April 2016 VA examiner stated that it was unclear whether the Veteran's PTSD affects his ability to function in an occupational environment.  The Veteran concurrently reported that he had a bad attitude which caused him to get fired from his previous job as a pilot.  Additionally, the examiner noted that a prior 2009 PTSD examination, the Veteran was reported as being retired due to age or duration of work, and the Veteran did not report an attitude problem.  Due to the Veteran's inconsistent reports, the examiner stated it was unclear whether the Veteran's attitude was considered a functional limitation; however, given the fact that he had not been fired before 2004, the examiner concluded that it would be considered a mild limitation at most which would only mildly impact his employment activities.  

In summary, the April 2016 VA examiner concluded, based upon an evaluation of all the Veteran's service-connected conditions, that the Veteran could be expected to engage in sedentary to light activity if he so chooses.  

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a TDIU rating for the entire period on appeal.  The Board acknowledges that the Veteran has consistently reported throughout the appeal period that he is unemployable and the Veteran's claim has merit to the extent of performing manual labor or employment that involves fine motor skills.  However, the Veteran has a Master's Degree, which means that he can perform more sedentary work, as he has a higher education that is conducive to sedentary work.  The Veteran claimed he stopped working in 2004, but he reported to a VA employee in that same year that he had retired but that he was doing active mechanic work, which evidence tends to not support his allegation that his service-connected hands prevented him from working.  In January 2013, almost 10 years after the Veteran retired, a private examiner described the Veteran's grip strength as "well maintained."  In a July 2014 private medical examination report, the examiner wrote that the Veteran "remain[ed] very functional with use of both hands" and that the Veteran had adapted with his left thumb.  In an April 2016 VA examination report, the examiner concluded there was no functional impact on the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  The Veteran reported at that time that he was able to dress, eat, drive a vehicle, and engage in personal care activities, and the examiner concluded that limitations based on his service-connected right and left hands would involve fine motor activities that that would require the use of finger-thumb on a repetitive basis, or those that would not allow for a finger-thumb substitution.  

The Board concludes that the Veteran's education and work history would allow him to perform a full range of sedentary to light jobs that would not require fine motor activities.  In 2011, the Veteran indicated he was going to go on a prolonged driving vacation in a motor home, which would indicate that the Veteran was capable of driving long distances.  There are customer service or sales positions the Veteran can perform in more of an office environment, which would not require fine motor skills.  The Board accords high probative value to the conclusions by VA examiners, which document some functional limitations resulting from the Veteran's various service-connected disabilities; however, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, particularly his hands, have rendered him unable to secure or follow a substantially gainful occupation for any period on appeal.  

Given the above, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  
ORDER

An increased disability rating for left hand arthritis in excess of 10 percent prior to January 15, 2014, and in excess of 20 percent thereafter, is denied.  

An increased disability rating for right hand arthritis in excess of 10 percent prior to April 25, 2016, and in excess of 20 percent thereafter, is denied.  

A TDIU rating is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


